Citation Nr: 1515196	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent prior to February 25, 2013 for bipolar disorder.

2.  Entitlement to an effective date earlier than August 9, 2012 for a total rating for compensation purposes based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than August 9, 2012 for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to February 1965.  

These matters come before the Board of Veterans' Appeals (Board) from February and May 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In a May 2013 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran filed a notice of disagreement in June 2013.  In February 2014, the RO granted entitlement to a TDIU effective from August 9, 2012.  The Veteran subsequently filed a notice of disagreement with the effective date and contends that the issue of entitlement to a TIDU has been pending as part of the Veteran's increased rating claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The rating period on appeal for the Veteran's bipolar disability is from August 2009; thus, entitlement to a TDIU from that date is also for consideration.  As the issue of entitlement to a TDIU is already on appeal, a remand for issuance of a statement of the case as to the February 2014 rating decision is not warranted and would serve no useful purpose. 


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran has been able to maintain a friendship of more than two decades, have a long-term girlfriend, have a second girlfriend, work at times, and maintain a relationship with his mother.

2.  The evidence is against a finding that the Veteran has had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

3.  The most probative evidence of record is against a finding that the Veteran's bipolar disorder symptoms caused total occupational and social impairment prior to February 25, 2013. 

4.  The most probative evidence of record is against a finding that the Veteran's service-connected disability precluded him from maintaining substantially gainful employment prior to August 9, 2012 .

5.  The effective date for DEA is dependent on the effective date of the Veteran's total disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 percent for bipolar disorder prior to February 25, 3013 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9432 (2014).

2.  The criteria for the award of TDIU benefits prior to August 9, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014).

3.  The criteria for the award of DEA benefits prior to August 9, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2013.

The rating issue on appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bipolar disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, wage and employment information, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

A VA examination was obtained in 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination findings, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

Specific schedular criteria for rating mental disorders

An acquired psychiatric disability is rated by applying the criteria in 38 C.F.R. § 4.130.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) -- Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent -- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40  indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

DEA

Chapter 35 benefits are available, in certain circumstances, when a Veteran has a total disability permanent in nature resulting from a service-connected disability. 38 C.F.R. §§ 3.807(a), 21.3020, 21,3021 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Bipolar Disorder

The Veteran's bipolar disorder is rated as 70 percent disabling from August 2009 and as 100 percent disabling from February 2013 under DC 9432.  The Veteran would be entitled to a 100 percent rating from August 2009 if the evidence reflected that his bipolar disorder caused total occupational and social impairment.  The Board finds, as discussed in further detail below, that the evidence does not support such a finding.  

The Board has considered all of the Veteran's reported symptoms, regardless of whether or not they are listed as examples in the rating criteria.  In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

A July 2009 VA mental health record reflects that the Veteran reported that he was working fulltime and was still in a relationship with his long-term girlfriend.  He was cooperative, pleasant, and guarded.  He had good hygiene.  His mood was neutral, his affect blunted, and his speech was spontaneous with normal tone and appropriate vocabulary.  His thought processes were goal directed and logical.  His thought content and behavior were normal.  He denied suicidal ideation or homicidal ideation.  His insight and judgment were fair.  The examiner assigned a GAF score of 60. 

The Veteran has provided a "job history" in September 2009 in which he stated that he had last worked in September 2009.

An October 2009 lay statement from G.P., reflects that she and the Veteran have been friends for more than 22 years.  She reported that the Veteran is "often very difficult to be around because he suffers from depression and anxiety and is very quick to anger.  I have seen him have violent outbursts and they frighten me very much."

A January 2010 VA examination report reflects that the Veteran reported that he and his girlfriend are isolated from others in the community.  It was noted that the Veteran enjoys going to "Starbucks" to sit and watch other people being happy.  It was noted that the Veteran has not attempted suicide or been homicidal for 22 years.  The Veteran had ceased using alcohol 22 years earlier, and attributed a great deal of his sobriety to his girlfriend.  The Veteran was casually dressed, lethargic, cooperative, and friendly, and had monotone speech.  He had a flat affect, depressed mood, short attention span, tangentiality thought process, and paranoid ideation.  He was oriented, had no delusions, understood the outcome of his behavior, partially understood that he has problems, and did not have hallucinations.  He had fair impulse control and reported episodes of violence.  He had no sleep impairment, no inappropriate behavior, no obsessive ritualistic behavior, no panic attacks, no homicidal thoughts, and no suicidal thoughts.  He was able to maintain personal hygiene.  He had normal remote memory and mildly impaired recent and immediate memory.  The examiner assigned a GAF score of 49.  The examiner found that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational and social functioning. 

A March 2010 VA record reflects that the Veteran reported feeling behaviorally stable and denied any acute problems in the recent past.  The Veteran was cooperative and pleasant with fair hygiene.  His mood was good and he had full range of affect.  His speech was spontaneous, with normal tone and appropriate vocabulary.  His thought content and behavior showed normality with no psychosis noted.  He denied wishes to harm himself or others.  His judgment and insight were fair, and his psychomotor activity was within normal limits.  It was noted that the Veteran was not feeling hopeless about the present or future, had not had suicidal thoughts since his last visit, and had not used/abused drugs since the last visit. 

A lay statement from N.P., the Veteran's sister, stated that the Veteran avoids socializing with others, to include avoiding gatherings with his own family if he can.  

June 2010 records reflect that the Veteran was oriented times three, and had an alert and/or neutral mood.  He was very pleasant and cooperative, had good recent and remote memory, and had spontaneous speech with normal tone.  His thought processes were goal directed and logical.  He did not have psychosis, or suicidal or homicidal ideation.  He had fair judgment and insight.  It was noted that he had been working for the past two weeks reviewing documents in Kansas City, remains in frequent contact with his mother, and lives with his longstanding girlfriend with whom he has a difficult relationship at times due to her mental illness.  The examiner assigned a GAF score of 55.

September 2010 VA records reflect that the Veteran reported that he works out a lot, had two girlfriends (one in Denver and one in Kansas City), and had recently traveled with his Denver girlfriend.  It was noted that the Denver girlfriend was pushing him to end his relationship with his Kansas City girlfriend.  The records reflect that he was unwilling to give up his Kansas City girlfriend, and was working as an attorney document reviewer, but the job was coming to an end.  It was noted that the Kansas City girlfriend had ruined him financially, and that the Veteran may get depressed and start having suicidal thoughts. 

October 2010 VA mental health notes reflect that the Veteran "had a great time with the woman from Denver area", and had no suicidal thoughts, or use of drugs or alcohol in the past week, and was not feeling hopeless.  With regard to panic attacks, he stated that he now feels better about them, knowing that there are things that trigger them.  

A December 2010 primary care outpatient note reflects that the Veteran was seen for chronic problems of hypertension and hypercholesteremia.  The Veteran reported that he is "feeling great" was following a low cholesterol diet, and his moods are stable on bupropion.  A December 2010 mental health outpatient note reflects that the Veteran reported that his significant other is demanding and does not want him to have time for himself; it was noted that she wants more than the Veteran can give her and complains that he does not have enough money.  The Veteran had no suicidal thoughts, alcohol or drug use in the last week, or feelings of hopelessness.

January 2011 records reflect that the Veteran was working in DC until the summer.  

A July 2011 VA record reflects that the Veteran noted "ongoing  mood swings which last for one to two days but continues to report as well on and off compliance with medication."  The Veteran and his girlfriend had moved to Kansas City, and the Veteran was  considering going to China to review documents for an outsourcing firm there.  It was noted that he was also pursuing writing books as well as contacting other women on the internet.  The Veteran was cooperative and pleasant and had fair hygiene.  His mood was neutral, his affect was full range, and his speech was spontaneous with normal tone and appropriate vocabulary.  His thought processes were goal-directed and logical.  His thought content and behavior showed normality with no psychosis.  His judgment and insight were fair.  The clinician assigned a GAF score of 55.

Lay statements reflect his experience since separation from service in 1965, and that he tends to isolate himself.

An April 2013 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) reflects that the Veteran was employed with P. as a document reviewer from June 2012 to August 2012.  It was noted that he had earned $7,326.40 in the last 12 months.  It was noted that he was no longer working for P. because it had been a temporary position which had ended. 

A May 2013 VA Form 21-4192 reflects that the Veteran was employed with S.R. from August 23, 2011 to January 20, 2012 and had earned $26,257 in the previous 12 month period as a contract employee.  It reflects that he had worked 10 hours a day or 55 hours weekly.  It was further noted that the contract employment ended on January 20, 2012.  

The evidence noted above, reflects that the Veteran did not have total occupational and social impairment prior to February 25, 2013.  Initially, the Board has considered the symptoms listed as examples in the rating criteria.  The evidence noted above is against a finding that the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation or own name.  

The Board has also considered all other symptoms noted by the Veteran, to include depressed thoughts, anxiety, isolationism, mild memory problems, anger, and periods of violence.  Nevertheless, the record does not reflect total occupational and social impairment.  Notably, the Veteran has been able to maintain a friendship of more than two decades, remain in frequent contact with his mother, travels, and has had a long-term girlfriend, as well as date another woman; thus, indicating that he has social functioning and can maintain relationships.  He has been able to maintain good hygiene, work (albeit not always consistently), have goal directed thought process, and have fair insight.  

Although, there is evidence of anger outbursts, the evidence does not reflect that he has been fired from any employment due to such, arrested for such, or that such as caused him the end of a social relationship.  The Veteran and others have reported isolationism, but the Veteran has also reported that he has enjoyed going on a trip with his girlfriend, and likes to go to Starbucks to watch "happy" people.  While the Veteran may have some impairment in occupation and social functioning, it is not total.  

The Board also notes that the Veteran's GAF scores do not reflect total occupational and social impairment.  He has had GAF scores of 55 (April 2009), 60 (July 2009), 49 (January 2010), and 55 (June 2010).  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  Such scores are evidence against total impairment.  

At no time prior to February 25, 2013 did the Veteran have both total occupational and total social impairment.  Although he had deficiencies in some areas, he did not exhibit total impairment.  Notably, he was able to maintain a relationship with his mother and girlfriends.  The Board has considered that the Veteran was on medication.  The evidence does not reflect that even without medication, the Veteran's symptoms would have caused total impairment.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's bipolar disorder symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

TDIU

The Veteran in in receipt of TDIU effective from August 2012. (See February 2014 rating decision.)  The Board has considered whether the Veteran is entitled to a TDIU prior to that date.  The Veteran's sole service-connected disability is bipolar disorder.  The Veteran has a law degree and has worked in non-manual jobs for more than two decades. 

The Veteran would be entitled to a TDIU if the evidence reflects that he was unable to obtain and/or maintain substantially gainful employment due to service-connected disability.  The Board finds that the evidence, as discussed above, and below, is against such a finding. 

TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  

Under 38 C.F.R. § 4.16, marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  The Veteran is not married, has no dependents, and is over the age of 65.  The poverty thresholds for one person 65 years and old during the pertinent 
periods were:
2009:  $10,289
2010:  $10,458
2011:  $10,788
2012:  $11,011

A Personal Earnings and Benefits Estimate Statement (PEBES) computer printout reflects that the Veteran had the following reported wages during the pertinent time period:
2009:  $14,688
2010:  $10,424
2011:  $36,288
2012:  $0

As noted above, an April 2013 VA Form 21-4192 worked as a document reviewer from June 2012 to August 2012 and earned $7,326.40 in the last 12 months.  It was noted that he was no longer working for P. because it had been a temporary position which had ended. 

A May 2013 VA Form 21-4192 reflects that the Veteran was employed with S.R. as a contract attorney from August 23, 2011 to January 20, 2012 and had earned $26,257 the previous 12 month period as a contract employee.  It was further noted that the contract employment ended on January 20, 2012. 

In 2009, the Veteran earned more than the poverty level; thus, the record indicates that he was capable of substantially gainful employment.  As noted above, TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  In addition, the Veteran's GAF score in 2009 was noted to be 60, which is indicative that he was capable of substantially gainful employment.

In 2010, the Veteran earned very slightly less than the poverty level; however, he also noted that, with regard to one of his jobs, he "did well on [the July to August 2010" project but, unfortunately, this firm went out of business shortly after I left."  The mere fact that he earned $34 less than the poverty level in his chosen profession does not mean that he was incapable of substantially gainful employment, to include in other work; it merely reflects that he did not do so during that one year time period.  The Veteran's GAF scores of 49 and 55 are indicative that he was capable of substantial gainful employment.  

In 2011, the Veteran earned more than triple the poverty level.  The Board acknowledges that the Veteran's federal employment was terminated in May 2011 due to his failure to perform at an acceptable level of performance in certain critical job elements (i.e. efficiency and use of time).  Nevertheless, he was able to obtain another job in 2011 and was still able to earn substantial gainful wages for the year. 

The Board acknowledges the February 2013 statement by his friend, G.P.  She stated, in pertinent part, as follows: 

[I am] very much aware of how difficult it is for [the Veteran] to hold or even get suitable professional employment because of his emotional instability and episodes of depression.  He applies diligently for temporary document review jobs but, sadly, his success at being: hired on such projects is erratic and, once on a project, he struggles to do an adequate job because of the difficulty he has focusing and concentrating on the. work at hand.

G. P. provided an example of an incident that happened after the rating period on appeal.  

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  In the present claim, the competent credible evidence of record does not reflect that the Veteran was unable to maintain substantial gainful employment due to his service-connected disability and with consideration of his level of education and previous work experience, prior to August 9, 2012.

The Veteran is a highly educated individual.  Merely because he has not always maintained employment as an attorney, does not mean that he is unable to maintain substantially gainful employment is some other occupation which does not require the exacting standard of an attorney reviewing documents.  (The Board also acknowledges that the Veteran has reported that he was fired as a telephone poll taker; however, this does not mean that he cannot do other non-manual work.) Moreover, during two of the four years of the rating period on appeal, the Veteran earned above the poverty level.  

In determining whether a veteran is unemployable, the Board must consider certain nonmedical facts that fall outside a medical professional's medical expertise, such as the poverty line and the veteran's educational and occupational history. Pederson v. McDonald ___Vet. App. ______ 2015 WL 590779 (Vet. App. 2015) citing 38 C.F.R. § 4.16(a); see also, e.g., Beaty v. Brown, 6 Vet.App. 532, 537, 538 (1994).  The Board has considered the lay statements and the clinical records.  It is the responsibility of the Board to interpret the clinical records, reconcile the records, and consider the evidence as a whole in determining whether TDIU is warranted.  In the present case, the Board finds that TIDU is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


DEA

In the decision above, the Board finds that the an award of TDIU prior to August 9, 2012 is not warranted.  The Board also finds that a 100 percent rating is not warranted prior to February 2013.  The effective date for DEA benefits is directly related to a finding that the Veteran was totally disabled based on individual unemployability due to service-connected disability.  Thus, an effective date earlier than August 9, 2012 is not warranted for eligibility for Chapter 35 benefits.


ORDER

Entitlement to an initial rating in excess of 70 percent prior to February 25, 2013 for bipolar disorder is denied.

Entitlement to an effective date earlier than August 9, 2012 for TDIU is denied.

Entitlement to an effective date earlier than August 9, 2012 for DEA under 38 U.S.C. Chapter 35 is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


